The Court of Appeals, in a published opinion, has concluded that the 1988 amendment of MCL 763.3; MSA 28.856 . . did not destroy a vested or substantive right of defendant.” People v Dobben, 187 Mich App 462, 469 (1991). The trial judge has disregarded Court of Appeals precedent in this regard. The Supreme Court directs the trial judge, unless this question is resolved by this Court in a manner inconsistent with the result arrived at in the Court of Appeals decision in Dobben, supra, to abide by that ruling. The matter is remanded to the Recorder’s Court for further proceedings consistent with this order. Jurisdiction is not retained.